Citation Nr: 1410262	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability, and, if so, whether the reopened claim should be granted.  

2.  Entitlement to a disability rating in excess of 10 percent for a right elbow disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Although the RO ultimately determined that new and material evidence had been submitted to reopen the claim for service connection for right shoulder disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


FINDINGS OF FACT

1.  Entitlement to service connection for a right shoulder disability was denied in a June 1998 Board decision.

2.  The evidence received subsequent to the Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an established fact necessary to substantiate the claim for service connection for a right shoulder disability.

3.  A right shoulder disability was not present during the Veteran's active service and is not etiologically related to service.

4.  The right (minor) elbow disability is manifested by limitation of motion; extension is not limited to 45 degrees or more, flexion is not limited to less than 100 degrees; neither impairment of supination or pronation, ankylosis, flail joint, nor fracture is present.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a right shoulder disability has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for a disability rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5205-5209 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided all required notice in a letter mailed in March 2011, prior to the initial adjudication of the claims in October 2011.  

The record also reflects that all service treatment records and available post-service medical evidence identified by the Veteran, including VA treatment records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims, to include any in-service hospitalization records which might have been stored separately; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination for the increased rating claim, in December 2012.  The examination record reveals all histories and findings needed to rate the right elbow disability, and the Veteran has not asserted, and the evidence of record does not show, that the condition has increased significantly in severity since the examination or that the examination was inadequate. 

The Board acknowledges that the Veteran has not been provided a VA examination to determine the nature and etiology of the reported right shoulder symptoms.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  A remand for an examination and etiology opinion is not required in this case.  Although the record includes competent evidence of recurrent symptoms of a disability, the record does not include probative evidence establishing that an event, injury, or disease occurred in service or indicate that the symptoms may be associated with the Veteran's service.  As explained below, the Board has determined that the Veteran's statement alleging right shoulder injury during service is not probative.  There is no other evidence establishing that any relevant injury or disease occurred in service or suggesting that a right shoulder disability was manifested during service or is otherwise related to service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

Accordingly, the Board will address the merits of the Veteran's claims.

Application to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104 (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for a right shoulder disability was denied in a June 1998 decision because there was no competent evidence of a shoulder disability.  The Veteran was notified of this decision and his appellate rights but did no appeal.  

The evidence received after the June 1998 decision, namely the February 2011 claim, reveals the Veteran's history of injury to the right shoulder during service and current symptoms involving the right shoulder.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim is in order.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he separated the right shoulder during service and that he currently has pain, grinding, tenderness, and functional limitation which he attributes to the in-service injury.  He has reported that, after injuring the shoulder in service, he underwent X-ray imaging of the shoulder and was provided a sling, medication, and rehabilitation services.  

The service treatment and examination records are negative for evidence of a right shoulder disability.  The records do reveal treatment for the left shoulder in October 1993, including radiographic evaluation of the left shoulder and provision of a sling.  The report of the May 1995 examination for discharge shows that the Veteran's upper extremities were abnormal on clinical examination and that the Veteran reported painful or trick shoulder or elbow, but the records clarify that the clinical abnormality on examination pertained to the left shoulder and the history pertained to the right elbow.  The record reveals no histories or findings pertaining to the right shoulder.   

There is no post-service medical evidence of a right shoulder disorder, and the Veteran has not reported receiving any treatment.    

Following the review of the evidence, the Board must conclude that service connection is not warranted for a right shoulder disability.  

Initially, the Board finds that a preponderance of the evidence shows that no right shoulder disability was present until more than one year following the Veteran's discharge from service.  The service treatment and examination records reflect no findings or histories indicative of a right shoulder disability, the earliest evidence of any pertinent symptoms is found in the 1996 claim, and the Veteran has not reported symptoms involving the right shoulder during and since service, though competent to do so.   

Furthermore, the evidence does not suggest that a right shoulder disability is related to service.  There is no medical opinion of record linking the right shoulder symptoms to service.  Furthermore, as noted above, the Veteran has not alleged right shoulder symptoms during and since service.  The Board acknowledges that the Veteran has reported right shoulder injury during service.  Although the Veteran is competent to report his medical history, the Board finds the history is not credible, and thus not probative, because it is contradicted by the service treatment records which show treatment similar to that described by the Veteran for the left shoulder and not the right shoulder.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is left-hand dominant.  The following ratings apply to limitation of motion of the minor forearm.  Flexion limited to 110 degrees is rated as noncompensably (0 percent) disabling; flexion limited to 100 degrees is rated as 10 percent disabling; flexion limited to 90 degrees is rated as 20 percent disabling; flexion limited to 70 degrees is rated as 20 percent disabling; flexion limited to 55 degrees is rated as 30 percent disabling; and flexion limited to 45 degrees is rated as 40 percent disabling.  38 C.F.R. § 4.71a , Diagnostic Code 5206. 

Extension limited to 45 degrees is rated as 10 percent disabling; extension limited to 60 degrees is rated as 10 percent disabling; extension limited to 75 degrees is rated as 20 percent disabling; extension limited to 90 degrees is rated as 20 percent disabling; extension limited to 100 degrees is rated as 30 percent disabling; and extension limited to 110 degrees is rated as 40 percent disabling. 38 C.F.R. § 4.71a , Diagnostic Code 5207. 

Limitation of flexion to 100 degrees with extension limited to 45 degrees is rated as 20 percent disabling. 38 C.F.R. § 4.71a , Diagnostic Code 5208. 

Supination of the forearm limited to 30 degrees or less is rated as 10 percent disabling. Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated as 20 percent disabling; limitation of pronation with motion lost beyond the middle of arc is rated as 20 percent disabling. Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc  or moderate pronation, is rated as 20 percent disabling; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated as 20 percent disabling; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated as 30 percent disabling. 38 C.F.R. § 4.71a , Diagnostic Code 5213. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The normal range of motion of the elbow is from 0 degrees extension to 145 degrees flexion; normal forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees. 38 C.F.R. § 4.71 , Plate I (2013). 

The rating criteria also provide ratings greater than 10 percent for ankylosis,  nonunion of the radius, nonunion of the ulna, nonunion of the radius and ulna, joint fracture, and other impairment of flail joint.  38 C.F.R. § 4.71a , Diagnostic Codes 5205, 5209 to 5212.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability.  

A December 2012 VA examination record notes that the Veteran reported a history of persistent pain in the right elbow.  He reported "some" snapping, popping, grinding, and stiffness and flare-ups with cold weather and increased activity.  He indicated that the flare-ups resulted in increased pain, decreased range of motion, and increased stiffness.  He reported pain with resting the elbow on a hard surface and indicated that he had decreased range of motion, particularly extension.  He reported working, with no time lost from work or periods of complete incapacitation secondary to the right elbow disability.  Range of motion testing revealed flexion to 145 degrees or greater with pain beginning at 130 degrees and extension to five degrees with pain.  After repetition, range of motion testing revealed flexion to 140 degrees and extension to 5 degrees.  The examiner noted that after repetition, there were less movement than normal and pain on movement.  Examination revealed localized tenderness on palpation of the elbow, normal motor strength, and no ankylosis, flail joint, fracture, or impairment of supination or pronation.  X-ray images showed mild degenerative joint disease and probable old avulsion injury of the radial head.  The examiner determined the right elbow disability did not impact the Veteran's ability to work.  

A higher rating is not warranted for the right elbow disability.  The evidence shows that the Veteran's right elbow disability is not manifested by ankylosis, nonunion of the radius or ulna, joint fracture, or flail joint so an increased rating is not warranted under Diagnostic Code 5205, 5209 to 5212.  A higher rating is also not warranted based on limitation of motion.  The evidence documents flexion to at least 130 degrees without pain, to include after repetition, and extension to 5 degrees, to include after repetition, and there is no evidence of limitation of supination or pronation.  The Board has considered the DeLuca factors and the report of additional functional loss with flare-ups.  The Veteran has already been compensated for the reported pain on use, and there is no evidence indicating that the functional loss ever approximates the limitation of motion required for a higher rating.  There is no evidence, to include history, of extension limited to 45 degrees or more, or flexion limited to less than 100 degrees.  The range of motion demonstrated by the Veteran so greatly exceeds what would be required for even a 10 percent rating based on flexion or extension, that it would be illogical to conclude that pain so functionally limited the range of motion that it would approximate the criteria for a rating greater than 10 percent rating based on limitation of motion.   

For these reasons, the Board concludes a schedular rating greater than 10 percent for the Veteran's right elbow disability is not warranted for any period of the claim.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's right elbow disability is manifested by pain, snapping, popping, grinding, and stiffness and resulting limitation of motion.  The pain and limitation of motion associated with the right elbow disability have been contemplated by the rating assigned and the rating criteria provide higher ratings for more severe manifestations and impairment.  Although the rating criteria do not explicitly contemplate snapping, popping, and grinding, the evidence does not suggest that these symptoms result in functional limitation beyond that already contemplated by the  current rating.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

							(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim of service connection for a right shoulder disability is granted.

Service connection for a right shoulder disability is denied.  
	
A disability rating in excess of 10 percent for a right elbow disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


